  Case 1:19-cr-00059-LO Document 72 Filed 09/30/19 Page 1 of 13 PageID# 558



                IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF VIRGINIA
                          Alexandria Division

UNITED STATES OF AMERICA,                     )
                                              )
      v.                                      )      No. 1:19-cr-59
                                              )
DANIEL EVERETTE HALE,                         )      Hon. Liam O’Grady
                                              )
                    Defendant.                )      Motion Hr’g: Oct. 18, 2019


           DEFENDANT’S CONSOLIDATED RESPONSE
       TO: i) MOTION FOR JUDICIAL NOTICE; ii) MOTION
CONCERNING CHALLENGES TO CLASSIFICATION; AND iii) MOTION TO
 EXCLUDE CERTAIN EVIDENCE ARGUMENT OR COMMENT AT TRIAL

      Defendant Daniel Hale, through counsel, hereby responds as follows to the

government’s: i) Motion for Judicial Notice (dkt. # 49); ii) Motion in Limine

Concerning Challenges to Official Classification Determination (dkt. # 57); and iii)

Motion in Limine to Exclude Certain Evidence, Argument or Comment at Trial (dkt.

# 56). Defendant does not oppose the government’s Motion for Judicial Notice, which

asks the Court to take judicial notice of the classification system and Executive Order

governing it, but opposes the government’s two motions in limine, which are

premature.

      Through its motions in limine, the government seeks to foreclose certain

arguments by the defense at trial.      But the government has produced over five

terabytes of discovery just since the motions were filed. The defense has had no

meaningful opportunity to review that material, or much of the nearly one terabyte

of classified material that was also produced since the motions were filed. Until
     Case 1:19-cr-00059-LO Document 72 Filed 09/30/19 Page 2 of 13 PageID# 559



defense counsel has reviewed all discovery, and had sufficient time to consult with its

retained expert and the defendant about it, counsel will not be able to forecast what

defenses will be raised at trial, or how those defenses might implicate the arguments

the government now seeks to foreclose the defense from raising. The government’s

concern about having an unbiased jury hear the equities of the charges it has leveled

against Mr. Hale is not a basis in itself to foreclose the defense from making

arguments that it can otherwise show to be relevant to defenses raised at trial.

Rulings on those motions should be made much closer to trial, once the defense team

has had sufficient opportunity to review the evidence and explain how its trial

defenses might render those arguments relevant under applicable law and the Rules

of Evidence.

I.      Motion for Judicial Notice

        As noted, the defense does not oppose the Court taking judicial notice of

Executive Order 13526, which governs classification. The defense agrees that many

provisions of the Executive Order will be relevant at trial. See, e.g., Executive Order

13526 (Dec. 29, 2009) § 1.7(a) (in no case shall material be classified, or maintain its

classification status, to conceal violations of law or to prevent embarrassment to a

person, organization or agency).

II.     Motion Concerning Challenges to Official Classification Determination

        The relief sought in the government’s motion concerning official classification

determinations seeks to foreclose Mr. Hale from challenging official classification

determinations at trial. As an initial matter, it is important to note that the issue of



                                           2
  Case 1:19-cr-00059-LO Document 72 Filed 09/30/19 Page 3 of 13 PageID# 560



whether a classification determination is appropriate is a separate question from

whether a particular document has in fact been classified by an Executive Branch

agency pursuant to Executive Order 13526 (or a predecessor Order). For example,

the Executive Order requires properly-classified documents to contain various

markings, including the identity of the classifying agency and the name and position

of the original classification authority who made the classification determination, a

concise statement of the basis for classification that, “at a minimum,” cites the portion

of the Executive Order permitting classification, “portion markings” denoting which

portions of the document are classified and at what level, and declassification

instructions including the date on which a document is to be reviewed for

declassification. See Executive Order 13526 § 1.6. While the Order also provides that

“information assigned a level of classification” may be treated as classified in the

absence of all the requisite markings, id. § 1.6(f), the absence of required “portion”

markings on a multi-page document may render it impossible to determine which

“information” was assigned a “level of classification,” and thus to apply § 1.6(f).

Accordingly, the right to challenge an official classification determination is distinct

from the right to challenge the fact of classification, i.e., whether a particular

document was in fact put through the classification process required by the Executive

Order. Neither the government’s argument, nor the authority it cites, forecloses a

challenge to the latter, i.e., whether a particular document was the basis of an official

Agency classification determination.




                                           3
  Case 1:19-cr-00059-LO Document 72 Filed 09/30/19 Page 4 of 13 PageID# 561



      That said, the defense agrees in large part with the government’s motion in

limine.   The government is correct that classification of documents under the

governing Executive Order is a purely Executive function, and that most of the

charges do not turn on whether the documents are classified, but on whether they

constitute National Defense Information (“NDI”).         In order to constitute NDI,

documents or information must be “closely held” by the government (meaning that

the government has taken measures to prevent public dissemination) and

“potentially damaging” to the United States or useful to an enemy if released. United

States v. Morison, 844 F.3d 1057, 1071-72 (4th Cir. 1988). Accordingly, to the extent

the charges turn on whether documents are NDI, their classified status is only

circumstantial evidence tending to establish (but not necessarily establishing,

depending on other evidence) that: i) the government closely holds certain

information; ii) its purported reasons for doing so are based in national security, and

iii) the defendant was aware of those facts.

      One of the counts in this case, however, turns not on whether the documents

are NDI, but on whether they are in fact classified. See Superseding Indictment,

Count Four (charging violation of 18 U.S.C. § 798(a)(3) with respect to four specific

documents). There is no Fourth Circuit precedent deciding whether § 798 is satisfied

merely by classification or whether it requires proper classification. The legislative

history of § 798 supports the conclusion that the offense requires proper classification.

Moreover, two distinct strains of Constitutional law – the Due Process Clause and




                                           4
  Case 1:19-cr-00059-LO Document 72 Filed 09/30/19 Page 5 of 13 PageID# 562



the First Amendment – can be satisfied only by permitting an improper-classification

defense with respect to the four documents at issue in Count Four.

      The legislative history of § 798 is straightforward. Both the House and Senate

Reports accompanying the legislation state that “the classification must be in fact in

the interests of national security.” See H.R. Rep. No. 81-1895 at 3 (attached as Exh.

A); S. Rep. No. 81-111 at 3 (attached as Exh. B). This language “suggests that the

appropriateness of the classification [under § 798] is a question of fact for the jury.”

Harold Edgar & Benno C. Schmidt, Jr., The Espionage Statutes and Publication of

Defense Information, 73 Colum. L. Rev. 929, 1065 (1973). Only one case – decided 40

years ago by the Ninth Circuit – appears to have addressed whether § 798 requires

proper classification (as opposed to merely classification). See United States v. Boyce,

594 F.2d 1246, 1251 (9th Cir. 1979). And while Boyce holds that the propriety of

classification is irrelelvant to establish a § 798 violation, it does so based on no more

than a few sentences of analysis. And it neither considers the legislative history

quoted above nor any Constitutional concerns. Accordingly, whether § 798 requires

proper classification, or merely classification, appears to be an open question, and one

of first impression in this Circuit.

      On that question, § 798’s legislative history is consistent with developments

under the Due Process Clause since Boyce was decided. Specifically, the Supreme

Court and the Fourth Circuit have clarified that the Due Process Clause prohibits

the government from being both the fact-finder and the prosecutor. In United States

v. Mendoza-Lopez, 481 U.S. 828, 837-38 (1987), the Court rejected exactly this type



                                           5
    Case 1:19-cr-00059-LO Document 72 Filed 09/30/19 Page 6 of 13 PageID# 563



of wishful duality by the Executive Branch. As the Fourth Circuit recently reiterated,

“when an [administrative determination] is alleged to be an element in a criminal

prosecution, the defendant in that prosecution must, as a matter of due process, be

able to challenge the element . . . if he did not have a prior opportunity to do so.”

United States v. Villareal Silva, 931 F.3d 330, 335 (4th Cir. 2019) (considering

challenge to expedited removal decision in prosecution under 8 U.S.C. § 1326, and

holding unconstitutional a provision barring court from considering the validity of

the removal). On its face, Villareal Silva is nearly identical to the situation presented

here: the criminal offense in Villareal Silva requires only a removal, as opposed to a

valid removal 1 – much like the government claims that § 798 requires only

classification, as opposed to proper classification – yet the Fourth Circuit held that

Due Process requires that Executive Branch determination to be subject to judicial

review where it is an element of a criminal offense. 2

       Finally, as already noted in Defendant’s Motion to Dismiss (dkt. # 53), if the

government prevails in its argument that § 798 does not require proper classification,


1     Certain types of removals are subject to collateral attack in the course of a
§ 1326 prosecution, see § 1326(d), but the removal at issue in Villareal-Silva was
statutorily exempted from such collateral attacks by 8 U.S.C. § 1225(b)(1)(D). The
Fourth Circuit held that provision unconstitutional in Villareal-Silva pursuant to
Mendoza-Lopez.
2      Executive Order 13526 provides no mechanism for Mr. Hale to have earlier
challenged the Executive Branch classification determinations that may be at issue
here. That is because any challenges: i) may be brought only by a person with
authorized access to the information in question, see Executive Order 13526
§ 1.8(a), which the government says is not the case here, see Superseding
Indictment ¶ 34; and ii) classification determinations may be challenged pursuant
to the Executive Order only within the Executive Branch. See Executive Order
13526 § 1.8.
                                           6
    Case 1:19-cr-00059-LO Document 72 Filed 09/30/19 Page 7 of 13 PageID# 564



that would only exacerbate the First Amendment concerns presented by this case. If

improper classification determinations can support a § 798 conviction, the

government would be permitted to restrict speech and the press, with the threat of

criminal sanctions, in the case of a decades-old document that the entire intelligence

community has already agreed is ready for declassification (because there is

agreement that its unauthorized disclosure could cause no conceivable harm) simply

because the actual declassification has not yet occurred. Or the government could

classify information, improperly, solely to protect the Executive Branch from

embarrassment, and criminalize any attempt by the press to write about the

substance of its obviously improper classification determination for as long as the

Executive chooses to maintain the document’s classified status. 3

       As these examples illustrate, a statute that restricts speech and the press, and

that would permit conviction in the absence of any showing that the restriction is in

fact necessary to further a compelling government interest, is unconstitutional.

Accordingly, a holding that § 798 is satisfied by the mere fact of classification, even if

that is correct as a matter of statutory interpretation, would lend strong support to

the finding that § 798 is unconstitutional on First Amendment grounds.

III.   Motion to Exclude Certain Evidence, Argument or Comment at Trial

       In this motion, the government seeks to foreclose the defense from raising the

following at trial: i) the supposed good motives of the defendant; ii) any speculative,




3     These examples may seem far-fetched in the abstract. But recent events in
the news suggest that they may not be all that unlikely to occur.
                                            7
  Case 1:19-cr-00059-LO Document 72 Filed 09/30/19 Page 8 of 13 PageID# 565



non-evidence-based claim that another individual committed the offenses charged;

iii) a claim of unfair prosecution because “everybody leaks classified information;”

and iv) the punishment the defendant may face upon conviction.

      Two of these may be dealt with easily. Rules of evidence and ethics already

prevent the defense from making speculative, non-evidence-based factual defenses

and arguments about punishment. The government has no basis for contending that

defense counsel intends to violate settled restrictions governing arguments at trial,

and thus no good-faith basis to seek relief from the Court on these grounds. Moreover,

any ruling on these issues in the absence of facts demonstrating that the defense

intends to make otherwise-impermissible arguments would be entirely advisory, and

thus improper. See, e.g., Maryland v. United States, 360 F.Supp.3d 288, 316 (D. Md.

2019) (“‘it is quite clear that the oldest and most consistent thread in federal law of

justiciability is that the federal courts will not give advisory opinions.’”) (quoting and

citing Flast v. Cohen, 392 U.S. 83, 96 (1968)). Accordingly, the motion in limine on

these grounds should be denied.

      Nonetheless, should the Court believe such an order would be appropriate, the

defense respectfully requests that the Court also order that the government not: i)

comment on the defendant’s failure to testify at trial, if he chooses not to testify; ii)

express personal opinions about the defendant’s guilt or credibility; iii) vouch for the

credibility of government witnesses; iv) allude to an oath of office taken by any

government witnesses, or their personal or professional integrity, to bolster the

government’s case; v) make any factual argument to the jury absent a non-speculative



                                            8
  Case 1:19-cr-00059-LO Document 72 Filed 09/30/19 Page 9 of 13 PageID# 566



evidentiary basis; or vi) make any statements designed to inflame the passions of the

jurors.

      Next, with respect to evidence of “good motive,” the government is correct that

the offenses charged do not require an intention to harm the United States, see Dkt.

56 at 4-8, and that proof of willfulness (which is required for three of the four

Espionage-Act counts charged in the Superseding Indictment) generally requires

proof only that the defendant knew his conduct was unlawful. Id. at 10. There are

other potential trial defenses, however, to which Mr. Hale’s intentions could be

relevant, and – as noted at the outset – it would be improper to foreclose such

arguments before the defense has had an opportunity to review a vast quantity of the

evidence and to formulate trial defenses.

      By way of example, Count One, which lacks a willfulness element, requires the

defendant to have acted with knowledge or reason to believe that any person would

obtain or dispose of the documents he allegedly obtained contrary to the provisions of

the Espionage Act, in violation of 18 U.S.C. § 793(c). One trial defense Mr. Hale might

present is that, as long as his intentions were purely to inform the public of

information relevant to public discourse – and not to profit, as the defendant in

Morison did, or to harm the United States, as in prosecutions under 18 U.S.C. § 794

– that he had no reason to believe that his or the recipient’s use of the information

would violate the Espionage Act. Similarly, Mr. Hale’s motives might be relevant to

a defense that he intentionally selected any documents he obtained to include only

those that he believed were relevant to public discourse and not potentially damaging



                                            9
 Case 1:19-cr-00059-LO Document 72 Filed 09/30/19 Page 10 of 13 PageID# 567



to national security.   If Mr. Hale presents such a defense at trial, it would be

impossible to meaningfully explain to a jury the defendant’s culling process, and his

calculations regarding which documents to obtain, if the jury is not aware of his

purpose in obtaining them. Of course, in that event it would ultimately be the jury’s

determination whether the documents were in fact “potentially damaging” to the

United States and thus NDI. But Mr. Hale’s understanding of the potential for

damage, as a person with knowledge, would be relevant to that determination, much

as a government witness’s testimony about potential damage would be relevant.

      Accordingly, it is premature to rule upon the government’s motion in limine to

the extent it seeks to prohibit evidence of the defendant’s motive because the defense

should be permitted to admit motive evidence to the extent that trial defenses make

such evidence relevant and otherwise admissible.

      Finally, with respect to a potential defense that “‘everybody leaks classified

information’ and the defendant is being unfairly prosecuted,” see Dkt. 56 at 1, the

defense agrees that the fairness of the prosecution – and whether it rises to the level

of unconstitutional selective prosecution or viewpoint-based discrimination – is a

question for the courts and not the jury. Accordingly, the defense has no intention of

arguing to the jury, as the government puts it, that because “everybody leaks,” “the

defendant is being unfairly prosecuted.”

      But the relief sought in the government’s Motion is actually far more broad

than that. Specifically, the government seeks to prevent the defense from making

any arguments about other people leaking, about any instances or examples of other



                                           10
 Case 1:19-cr-00059-LO Document 72 Filed 09/30/19 Page 11 of 13 PageID# 568



people leaking, or about the prevalence of classified-information leaks. Dkt. 56 at 15.

To the extent the government seeks this sort of relief, its request is premature

because, as stated at the outset, the defense has just received vast amounts of

discovery and is not in a position to state what trial defenses it may raise and how

such arguments may be relevant to those defenses.         There appear to be many

potential trial defenses that could make instances of other leaking relevant. By way

of example, specific instances of classified-information leaks may be relevant to the

extent they contain information similar to that at issue in this case, because once

information is well-known to America’s enemies (whether through official means or

otherwise), the government is less able to show that a further release of the same

information is “potentially damaging” to national security, and thus NDI. Moreover,

Count Five in this case alleges a violation of § 641, which requires a showing that the

information at issue have a value of at least $1,000. The government’s claimed

valuation could be substantially undercut by any showing that the information was

already in the public domain, whether through official publication or prior leaks.

      Accordingly, there are a number of ways that the defense could make other

instances of leaking relevant and admissible at trial. The Court should not therefore

foreclose the defense from presenting such evidence, as long as it is later shown to be

relevant and otherwise admissible, in the factual vacuum of the government’s motion

in limine.




                                          11
 Case 1:19-cr-00059-LO Document 72 Filed 09/30/19 Page 12 of 13 PageID# 569



                                   CONCLUSION

      For the foregoing reasons, defendant respectfully submits that this Court

should: i) grant the government’s motion for judicial notice as unopposed; ii) grant in

part the government’s motion regarding challenges to classification determinations,

but deny the motion to the extent it seeks to prevent challenges to classification

determinations with respect to the four documents at issue in Count Four of the

Superseding Indictment; and iii) deny the government’s motion concerning certain

evidence, argument or comment at trial.



                                               Respectfully submitted,
                                               DANIEL EVERETTE HALE

                                               By Counsel,
                                               Geremy C. Kamens
                                               Federal Public Defender


                                        By:    /s/ Todd M. Richman
                                               Todd M. Richman
                                               Va. Bar No. 41834
                                               Cadence A. Mertz
                                               Va. Bar No. 89750
                                               Assistant Federal Public Defenders
                                               1650 King Street, Suite 500
                                               Alexandria, VA 22314
                                               703-600-0845 (T)
                                               703-600-0880 (F)
                                               Todd_Richman@fd.org




                                          12
 Case 1:19-cr-00059-LO Document 72 Filed 09/30/19 Page 13 of 13 PageID# 570



                        CERTIFICATE OF SERVICE
    I hereby certify that on September 30, 2019, I filed the foregoing via the
CM/ECF system, which will electronically serve a copy upon counsel of record.



                                          /s/ Todd M. Richman
                                          Todd M. Richman
                                          Va. Bar No. 41834
                                          Assistant Federal Public Defender
                                          1650 King Street, Suite 500
                                          Alexandria, VA 22314
                                          703-600-0845 (T)
                                          703-600-0880 (F)
                                          Todd_Richman@fd.org




                                     13
